DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-5, in the reply filed on 8/2/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "…from the lower half casing, to the lower half casing, and attaching…" in lines 3-4.  It is unclear what Applicant is trying to claim due to the awkward phrasing.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “from the lower half casing, and attaching”.  Examiner suggests amending the claim as such to clarify what is being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nass et al. (US 20180320597), hereinafter: “Nass”.
In Reference to Claim 1
Nass teaches:
A method for manufacturing a compressor, comprising:
a step of preparing a casing(OC) that includes a lower half casing(LP) having a lower half relief groove(REZ) recessed from an inner peripheral surface(inner surface of LP) and extending in a circumferential direction(Fig 2-5) and an upper half casing(UP) having an upper half relief groove(REZ) recessed from an inner peripheral surface(inner surface of UP) and extending in the circumferential direction(fig 2-5), and has a cylindrical shape(P[0010]) having an open end portion(OP) and formed around an axis(X);
a step of preparing a bundle(IP) that has a columnar shape(Fig 2-5), includes an impeller(IMP) and
a plurality of diaphragms(Fig 6), configured to be disposed inside the casing(P[0025]), and includes an O- ring(SL) disposed on an outer peripheral surface(outer surface of IP; Fig 2);
a step of installing the lower half casing(P[0023]; Fig 2-5);
a step of installing the bundle inside the lower half casing(P[0025]) from above the lower half casing(Fig 2-5) so that a position of the O-ring in an axial direction in which the axis extends coincides with a position of the lower half relief groove in the axial direction(P[0026]; Fig 3);
a step of installing the upper half casing on the lower half casing from above the bundle so that a position of the upper half relief groove in the axial direction coincides with the position of the O-ring in the axial direction(P[0026]; Fig 3); and
a step of pressing the bundle from a first side to a second side in the axial direction to move the O-ring to a position away from the lower half relief groove and the upper half relief groove(P[0027]; Fig 4), and bringing the O-ring into contact with the inner peripheral surface of the lower half casing and the inner peripheral surface of the upper half casing(P[0027]; Fig 4, 7-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nass in view of Masuda et al. (US 2014/0178183), hereinafter: “Masuda”.
In Reference to Claim 3
Nass teaches:
The method for manufacturing a compressor according to claim 1(see rejection of claim 1 above)
Nass fails to teach:
a step of attaching a guide rod(29) protruding upward in a vertical direction from the lower half casing, to the lower half casing, and attaching a guide member having an insertion hole into which the guide rod is insertable, to the bundle, wherein when the bundle is installed inside the lower half casing, the guide rod is inserted into the insertion hole of the guide member attached to the bundle so that the position of the O-ring in the axial direction coincides with the position of the lower half relief groove in the axial direction.
Masuda teaches:
A similar method of manufacturing a compressor(Fig 3-5) comprising:
a step of attaching a guide rod(29) protruding upward in a vertical direction from the lower half casing(132a; Fig3), and attaching a guide member(30) having an insertion hole into which the guide rod is insertable, to the bundle(Fig 4; P[0053]), wherein when the bundle is installed inside the lower half casing, the guide rod is inserted into the insertion hole of the guide member attached to the bundle(clearly shown in Fig 4, as the guide rod 29 penetrates the guide member 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nass to incorporate the teachings of Masuda to attach guide bars and a guide member for use during installation of the bundle as both references are directed to manufacturing of a compressor, and which would achieve predictable results.  In this case, the predictable result would be a guide to help align the two components during assembly.
Further, regarding the limitation, “so that the position of the O-ring in the axial direction coincides with the position of the lower half relief groove in the axial direction”, the combination of Nass and Masuda teach the limitation as claimed, as the guide rod and guide member of Masuda would also align the position of the O-ring with the position of the relief groove in the axial direction of Nass. 
Allowable Subject Matter
Claims 2, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art of record, when considered alone or in combination, fail to fairly teach or suggest a step of fitting a restriction member capable of coming into contact with an end surface of the bundle in the axial direction into the lower half relief groove and the upper half relief groove in a state where the restriction member is immovable in the axial direction, after the O-ring is brought into contact with the inner peripheral surface of the lower half casing and the inner peripheral surface of the upper half casing, and restricting a movement of the bundle to the first side in the axial direction.  Nass and Masuda both fail to teach a restriction member and while the prior art of Oda (US 10364820) and Ota (US 9488188) teach restriction members 430 (Fig 14) and 9 (Fig 1), respectively, they still fail to teach the restriction member is fitted into the lower and upper half relief grooves after the O-ring is brought into contact with the inner peripheral surfaces.
Regarding Claim 4, the prior art of record, when considered alone or in combination, fail to fairly teach or suggest a guide rod protruding upward in the vertical direction from the lower half casing is inserted into a positioning hole formed in the upper half casing so that the position of the upper half relief groove in the axial direction coincides with the position of the O-ring in the axial direction.  Nass fails to teach a guide rod and while Masuda and Oda do teach the use of guide rods, the guide rods are removed before positioning of the upper half casing.
Regarding Claim 5, the prior art of record, when considered alone or in combination, fail to fairly teach or suggest a step of attaching a reaction force receiving member that receives a reaction force of a jack to the bundle at a position spaced apart from the lower half casing in a vertical direction so that the reaction force receiving member protrudes from an outer surface of the bundle; and a step of pushing the reaction force receiving member upward in the vertical direction by the jack.  None of the cited prior art teach the use of a jack to push a reaction force receiving member upward in the vertical direction.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10364820 B1
Oda; Takashi et al.
US 9587644 B2
Higashio; Atsushi et al.
US 9556879 B2
Shinohara; Hitoshi et al.
US 9488188 B2
Ota; Mitsuhiko


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745